IN THE SUPREME COURT OF THE STATE OF MONTANA




MISSOULA RURAL FIRE DISTRICT,
              plaintiff and Appellant,
       -vs-
CITY OF MISSOULA,
              Defendant and Respondent.

MISSOULA RURAL FIRE DISTRICT,
a political subdivision of the State
of Montana, et al.,
              plaintiffs and Appellants,
       -vs-

CITY OF MISSOULA, a municipal corp.,
              Defendant and Respondent.


APPEAL FROM:                                          District Court of the Fourth Judicial District,
                                                      In and for the County of Missoula,
                                                      The Honorable James B. wheelis, Judge presiding.
COUNSEL OF RECORD:
                 For Appellant:
                                                      Howard Toole argued, Missoula, Montana
                 For Respondent:
                                                      J i - m Nugent argued, City Attorney, Missoula, Montana


                                                                         Submitted:        1 1 1989
                     , -
                             I
                                     .   (

         2.
          1
                       \

                       .,
                                     .

                                 . , )
                                     .                                     ueclaed.:
                                                                           Decided.:   June 2, 1983
                                                                              Q
Fflec;
     rJ
     I

 .- --
                       ..
                       A


                       -             .
 I L
  L .
          -                      '
                                         .. ;.
                                         .
                                              A




          :..'
          .-   3
                           . A , - .
                                             .-
                                             .    >

                                             < .>
              c* 1                           . :
                                             ,
              i'3                            ...  /
Mr. Chief Justice J. A. Turnage delivered the Opinion of the
Court.
      In 1974, a permanent injunction was issued against the
City of Missoula and in favor of the Montana Rural Fire
District (MRFD), barring the City from annexing any lands
outside city limits which were situated within the MRFD. The
injunction remained in effect until 1988 when the District
Court, Fourth Judicial District, ordered the injunction
dissolved on motion of the City. The District Court reasoned
that the legislature significantly changed the annexation
laws through the 1979 amendment.    with the change of the
statutory law, the injunction was no longer valid.       The
District Court found that under the present law the City can
use its discretion in choosing one of several annexation
methods without requiring detraction of land it wishes to
annex from the MRFD. MRFD appeals this order.
      We affirm.
      The issues on appeal are:
      1. Whether the 1974 injunction was properly dissolved
by the District Court.
      2.   Whether the case affirming the 1974 injunction,
MRFD v. City of Missoula (1975), 168 Mont. 70, 540 P.2d 958,
was impliedly overruled by the legislature.
      3. Whether the 1979 amendment of annexation laws has
nullified the 1974 injunction.
      4.   Whether current Montana municipal annexation laws
require, prior to inception of annexation, that land proposed
for city or town annexation be first successfully detracted
from a rural fire district regardless of the statutory method
of city or town annexation used.
      On October 10, 1974, the District Court permanently
enjoined the City of Missoula "from attempting any annexation
procedure of whatever kind or character for any land within
the boundaries of Missoula Rural ire District." In MRFD v.
City of Missoula (1975), 168 Mont. 70, 540 P.2d 958, we
affirmed the 1974 injunction.
        A 1974 Act (Planned Community and Development Act of
1973, $ $ 11-514 through 11-526, RCM (1947); S 7-2-4701, et
seq. MCA, (1979)) , required extensive planning for growth in
cities. One provision prohibited annexation of land that had
been within a fire district for more than ten years at the
time of proposed annexation. In 1977, the legislature provid-
ed for limited annexation of lands within the rural fire
district only after detraction from the fire district. After
1977 if a single landowner wanted land annexed, that landown-
er could send written notice to the fire district requesting
detraction from the fire district for the purpose of having
the land annexed.
      In 1979 the Montana legislature made significant chang-
es to the municipal annexation laws. The 1979 ~egislature
divided the annexation methods, stating that annexation
through detraction from the fire district is independent from
other annexation methods.     City of Missoula annexed some
areas within the MRFD subsequent to 1979 without detracting
the land to be annexed from the fire district.
      In 1987, the iss sou la City council scheduled public
hearings to receive public comment as to whether the City
should annex 230 parcels of real property which were already
connected to the City's municipal water system. MRFD sued
the City to prevent these annexations based upon the 1974
injunction.   The City applied to have the injunction dis-
solved or modified based on the 1979 changes. The ~istrict
Court originally dismissed the motion. The court, however,
ordered on July 28, 1988, that the injunction be dissolved.
The ~istrictCourt relied on the 1979 legislative changes and
considered each method of annexation to be separate and
distinct from the others.
      The main issue to be addressed is whether land proposed
for city or town annexation must be first successfully de-
tracted from a rural fire district prior to inception of
annexation, for every statutory method of city or town annex-
ation. In the alternative, is detraction from the rural fire
district necessary for only one of several possible methods
of annexation? If so, then the 1974 injunction was properly
dissolved by the District Court.
      On October 10, 1974, the District Court permanently
enjoined the City of Missoula from annexing land without
first seeking detraction from the rural fire district within
which the land was located. In 1975, this Court affirmed the
order of the District Court in MRFD v. City of Missoula,
supra. In that case, we stated that the legislature consid-
ered the annexation laws to be discriminatory and caused
indiscriminate growth patterns.    We acknowledged that al-
though the legislature did not repeal these prior discrimina-
tory annexation laws, it did provide in 5 11-525 RCM (1947):
           In so far as the provisions of this act
           are inconsistent with the provisions of
           any other law, the provisions of this
           act shall be controlling. The method of
           annexation authorized in this act shall
           be construed as supplemental to and
           independent from other methods of annex-
           ation authorized by state law.
The act referred to in S 11-525, RCM, is the "Planned Comrnu-
nity Development Act of 1973," which provided that
           no part of the area may be included
           within the boundary, as existing at the
           inception of such attempted annexation,
           of any fire district organized under any
           of the provisions of chapter 20, Title
           11, i.f the fire district was originally
           organized at least 10 years prior to the
           inception of such attempted annexation.
Section 11-519 (2)(d), RCM (1947).   The annexation amendment
prohibited any annexation of land by the city which had been
within a fire district for more than ten years at the time of
the proposed annexation, regardless of the type of annexation
proposed. Thus, MRFD could prevent any growth of the munici-
pality where rural fire district lands were located.
      The legislature made limited annexation possible in
1977 by way of detraction under S S 11-514 through 11-525,
RCM.
      In 1979, the legislature made two significant changes
in municipal annexation laws.   First, S 11-403, RCM (1947)
was expanded.   Section 11-403 provided the ways in which
annexation could take place.   prior to 1979, a city could
freely annex contiguous areas of land, any lands to be used
for manufacturing purposes, provided that the owners of such
land agree, and any wholly surrounded parcels of land. The
1979 amendment separated each of the types of annexation
provided for in § 11-403, into separate statutes. The stat-
utes now provide:
           Title 7, Chapter 2, Part 42 -- addition
           of territory enjoining any incorporated
           city;
          Title 7, Chapter 2, Part 43 -- annexa-
          tion of contiguous land to an incorpo-
          rated city;
          Title 7, Chapter 2, Part 44 -- annexa-
          tion of contiguous government land;
          Title 7, Chapter 2, Part 45 -- annexa-
          tion of wholly surrounded land;
          Title 7, Chapter 2, Part 46 -- annexa-
          tion by petition from the council or
          legislative body of the municipality
           (7-2-4601(2)); from 50% of the resident
           freeholder electors (7-2-4601(3)(a)(i)) ;
           or from the owner or owners of each
           parcel of property in the territory to
           be annexed (7-2-4601(3) (a)(ii)) ;
           Title 7, Chapter 2, Part 47 -- the
           planned community development act of
           1973, annexation with the provision of
           services, subsequent to    detraction.
      The second change made by the 1979 ~egislaturewas to
delete the first sentence of § 11-525, RCM (1947), which,
cited above, provided that in cases of annexation, if there
was conflict among statutes, then detraction controlled. The
language of S 7-2-4718, MCA, which replaced S 11-525, RCM
(1947), now states:
          Construction. (1) The method of annexa-
          tion authorized - -
                          in this part irindepen-
          dent - other methods - annexation
          -     from                of
                               -
          authorized & state law.
                 (2) The governing body of the
          municipality  to which territory is
          proposed to be annexed, may in its
          discretion select one of the annexation
          procedures in parts 42 through 47 that
          is appropriate-to the circumstances of
          the particular annexation. The munici-
          pal governing body must then follow the
          specific pro-ceduFes prescribed in the
          appropriate part. (Emphasis supplied).
      In summary, the 1979 Legislature deleted the sentence
of   11-525, RCM, which provided that the Planned Community
Development Act controlled. Moreover, the language providing
that the detraction statute was "supplemental to" the other
methods of annexation, was also deleted. Finally, the city
was left with discretion over the method of annexation to be
used.  Each statutory method of annexation is now separate
and distinct from all other methods. That method of annexa-
tion requiring detraction (Title 7, Chapter 2, Part 47) is
independent from the other methods of annexation.
      The legislature further exhibited its intent to make
separate and distinct the annexation methods by stating that.:
           When the proceedings for annexation of
           territory to a municipality are insti-
           tuted as provided in this part, the
           provisions of this part and no other
           appfy, except where otherwise explicitly
           ~ndlcated.
Sections 7-2-4204 (I), -4304 (I), -4408 (I), -4505 (I), and
-4609 (3), MCA.    Therefore, not only did the legislature
delete the language that Part 47 detraction method superseded
all others, but it also explicitly stated that each annexa-
tion method was independent from all the other annexation
methods.
       After considering these statutory changes, the ~istrict
Court found that the annexation laws were separate and inde-
pendent from each other.    According to the District Court
decision, it is not equitable nor practical to require the
City to conform to laws which have been superseded by virtue
of recent amendment.   The court also based its opinion on
State ex rel. Hilands Golf Club v. City of Billings (1982),
198 Mont. 475, 478, 647 P.2d 345, 346, in which this Court,
in dicta, concluded that the 1979 amendment created eight
methods of annexation which were separate and distinct. In
support of this conclusion, the majority opinion looked to
the language of $ 7-2-4204 (2), MCA, which grants discretion
to the municipality in choosing a type of annexation method.
      Appellant, Missoula Rural Fire ~istrict, bases its
arguments on the statutory changes in 1977, not the 1979
amendments.   MRFD contends that the City can annex area-s
within the fire district only after detraction from the
district, pursuant to Title 7, Chapter 2, Part 47. According
to appellant, the 1977 Legislature attempted to alleviate the
cumbersome method of annexation by allowing an easy method of
annexation for single ownership parcels. Section 7-33-2127,
MCA .   Also after 1977 under S S 7-33-2122 and 7-33-2123,
property owners, with a majority of signatures, could peti-
tion for detraction of the land.      Regardless of the 1979
amendment, appellant asserts that under any circumstances,
detraction is still necessary.   Laws which govern fire dis-
tricts control all methods of annexation.
      Respondent, on the other hand, contends that the 1979
amendment made independent each statutory method of annexa-
tion.    Therefore, according to respondent, only Title 7,
Chapter 2, Part 47, requires detraction from the fire dis-
trict prior to annexation. The seven other methods of annex-
ation (Parts 42 through 46) do not require detraction.
      Appellant's argument stems from the legislature's
concern that with society's move from rural to urban areas,
sufficient services be provided to the growth areas in the
cities. The rural fire districts have provided and presently
provide services to outlying areas of the cities and towns of
Montana. The legislature's concern that services be provided
with annexation of new areas was specifically addressed in
S 11-518, RCM (1977). It was necessary under the old statute
to prepare a report providing the long-range plans for devel-
opment of services. The plan was presented at a public hear-
ing. The residents of the proposed area to be annexed and
residents of the municipality were allowed to be heard at the
hearing. Section 11-520, RCM. The decision of the governing
body of the municipality was also subject to court review.
Section 11-522, RCM.
      Even though the 1979 Legislature provided alternative
means of annexation separate and distinct from the detraction
method of annexation, it nevertheless carefully planned for
the provision of services for newly annexed areas.       Each
current statutory method of annexation, separate and indepen-
dent from the Part 47 detraction method, requires that the
municipality provide services for newly annexed areas. For
example, 5 7-2-4610, MCA, requires:
           Provision of Services. In all cases of
           annexation under current Montana law,
           services will be provided according to a
           plan provided by the municipality as
           specified in 7-2-4732, except:
             (1) as provided in 7-2-4736; and
             (2) in first-class cities, where
           otherwise mutually agreed upon by the
           municipality and the freeholders of the
           area to be annexed.

Section 7-2-4732 mandates that there be a long-range plan of
at least five years providing for police protection, fire
protection, garbage collection, and street maintenance.
Parts 42 through 45 have provisions identical to 5 7-2-4610.
Therefore, the initial concern of the legislature in 1974 to
provide for the planning of long-range services was responded
to in the 1979 statutory changes.
      The 1979 statutory amendment creates methods of annexa-
tion which are separate and independent of each other. We
hold that the 1979 statutory amendment renders the 1974
injunction no longer valid or applicable and MRFD v. City of
Missoula was statutorily overruled.      The District Court
properly held that the 1979 legislative changes allow the
City to annex real property by certain sta.tutory provisions
without detraction prior to annexation.
      Affirmed.
We concur:




District Judge, sitting in
place of Mr. Justice William
E. Hunt, Sr.